USDC IN/ND case 3:19-cv-00107-TLS-JPK document 30 filed 09/15/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION
STAROLEE L. PROUT,

                      Plaintiff,

                      v.                             CAUSE NO.: 3:19-CV-107-TLS-JPK

KIOLO KIJAKAZI, Acting Commissioner of
the Social Security Administration,

                      Defendant.

                                   OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Attorney’s Amended and Unopposed

Motion for an Award of Attorneys Fees Under 42 U.S.C. 406(b) [ECF No. 26], filed on August

26, 2021. The Defendant filed a response [ECF No. 29] on September 7, 2021, indicating no

objection to the requested fee. For the reasons stated below, the Motion is GRANTED.

                                       BACKGROUND

       On December 19, 2013, the Plaintiff filed applications for supplemental security income

and disability insurance benefits, alleging disability beginning on December 1, 2012. AR 20, 64,

ECF No. 12. After the Administrative Law Judge issued an unfavorable decision, the Plaintiff

filed a Complaint in this Court, and on October 31, 2017, the Court reversed and remanded the

case for further proceedings. Id. at 666–67. On March 15, 2018, the Court awarded the Plaintiff’s

attorney Equal Access to Justice Act (EAJA) fees in the amount of $2,775.00. See Prout v.

Comm’r of Soc. Sec., 3:17-CV-254 (N.D. Ind. Mar. 15, 2018), ECF No. 25. On remand, the

Plaintiff’s claim was denied. AR 523–38. The Plaintiff filed a new Complaint [ECF No. 1] in

this Court on February 20, 2019. On March 6, 2020, the Court reversed and remanded this case

for further proceedings. See ECF No. 21. On October 26, 2020, the Court awarded the Plaintiff’s
USDC IN/ND case 3:19-cv-00107-TLS-JPK document 30 filed 09/15/21 page 2 of 3


attorney EAJA fees in the amount of $2,556.50. ECF No. 24. Ultimately, the Social Security

Administration awarded the Plaintiff past-due benefits in the amount of $54,242.50, twenty-five

percent of which was withheld for the payment of attorney fees in the amount of $13,560.63. See

Notice of Award 3, ECF No. 27-3.

       In the instant motion, the Plaintiff’s attorney requests an award of attorney fees under 42

U.S.C. § 406(b) in the amount of $13,560.63. Pl.’s Mem. 1, ECF No. 27. In the retainer

agreement, the Plaintiff agreed to pay her attorney twenty-five percent of all past-due benefits.

See Fee Contract, ECF No. 27-1. Counsel represents that, if fees are awarded under § 406(b), he

will refund to the Plaintiff the $5,331.50 in EAJA fees previously awarded. See Pl.’s Mem. at 4,

7. Counsel represents that he will not request attorney fees under 42 U.S.C. § 406(a) for work

performed at the administrative level. See Pl.’s Mem. at 5, 6.

                                           ANALYSIS

       The Plaintiff’s counsel, subject to refunding $5,331.50 in EAJA fees, requests $13,560.63

in attorney’s fees pursuant to 42 U.S.C § 406(b). The Social Security Act allows for a reasonable

fee to be awarded both for representation at the administrative level, see 42 U.S.C. § 406(a), as

well as representation before the Court, see 42 U.S.C § 406(b). Culbertson v. Berryhill, 139 S.

Ct. 517, 520 (2019) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). Under § 406(b),

the Court may award a reasonable fee to the attorney who has successfully represented the

claimant in federal court, not to exceed twenty-five percent of the past-due benefits to which the

social security claimant is entitled. 42 U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 792. The

reasonableness analysis considers the “character of the representation and the results the

representative achieved.” Gisbrecht, 535 U.S. at 808. Reasons to reduce an award include an

attorney’s unjustifiable delay or if the past-due benefits are large in comparison to the amount of



                                                 2
USDC IN/ND case 3:19-cv-00107-TLS-JPK document 30 filed 09/15/21 page 3 of 3


time an attorney has spent on a case. Id. In addition, an award of EAJA fees under 28 U.S.C.

§ 2412 offsets an award under § 406(b). Id. at 796.

       In this case, the requested amount in attorney’s fees is consistent with the contingency

agreement, and counsel will refund the $5,331.50 in EAJA fees to the Plaintiff. Although counsel

is entitled to an additional award of attorney fees under § 406(a) for work at the administrative

level, counsel has stated that he will not request the § 406(a) fee. Counsel represents that 25.1

attorney hours were spent in federal court on this case, resulting in an effective hourly rate of

$540.26. See Pl.’s Mem. at 5. This hourly rate is reasonable given the contingent nature of this

case, the favorable past-due benefit award, the benefit the Plaintiff will receive in future monthly

payments, and counsel’s representation that he will not request a § 406(a) fee award. See Osmun

v. Comm’r of Soc. Sec., No. 1:16-CV-273, 2020 WL 7334271, at *3 (N.D. Ind. Dec. 14, 2020)

(effective hourly rate of $525); Niebuhr v. Saul, No. 18-CV-720, 2020 WL 6484488, at *1 (W.D.

Wis. Nov. 4, 2020) (effective hourly rate of $579); Koester v. Astrue, 482 F. Supp. 2d 1078,

1083 (E.D. Wis. 2007) (collecting cases showing that district courts have awarded attorney’s fees

with hourly rates ranging from $400 to $1,500).

                                         CONCLUSION

       For the reasons stated above, the Court GRANTS the Plaintiff’s Attorney’s Amended and

Unopposed Motion for an Award of Attorneys Fees Under 42 U.S.C. 406(b) [ECF No. 26] and

AWARDS attorney’s fees under 42 U.S.C. § 406(b) in the amount of $13,560.63. The Court

ORDERS the Plaintiff’s attorney to refund to the Plaintiff the $5,331.50 in EAJA fees previously

awarded in this case.

       SO ORDERED on September 15, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
                                                  3
